            Case 3:21-cv-00119-JWD-EWD                      Document 8          05/19/21 Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF LOUISIANA


RAPHAEL D. JIMERSON (#503486)
                                                                                     CIVIL ACTION
VERSUS
                                                                                     NO.      21-119-JWD-EWD
LUKE RHEAMS, ET AL.


                                                      OPINION

         After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated April 15, 2021 (Doc. 6), to which no objection

was filed,

         IT IS ORDERED that Plaintiff’s claims against Luke Rheams, Michael Jack, Jamie

Thomas, James Arnold, Zeneika Payne, and Donald Lamanna are DISMISSED WITHOUT

PREJUDICE as legally frivolous and for failure to state a claim pursuant to 28 U.S.C. §§

1915(e) and 1915A due to Plaintiff’s failure to exhaust administrative remedies as required by

42 U.S.C. § 1997e.1

         IT IS FURTHER ORDERED that Plaintiff’s “Order to Show Cause for Preliminary

Injunction, and a Temporary Restraining Order”2 is DENIED for the same reasons.




1 Plaintiff is advised that 28 U.S.C. § 1915(g) provides that, “In no event shall a prisoner bring a civil action or appeal
a judgment in a civil action or proceeding under this section [Proceedings in forma pauperis] if the prisoner has, on 3
or more prior occasions, while incarcerated or detained in any facility, brought an action or appeal in a court of the
United States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon which
relief may be granted, unless the prisoner is under imminent danger of serious injury.” The Ruling in this matter will
constitute a strike.

2 Doc. 4.
 Case 3:21-cv-00119-JWD-EWD          Document 8      05/19/21 Page 2 of 2




Judgement shall be entered accordingly.

Signed in Baton Rouge, Louisiana, on May 18, 2021.




                                          S
                              JUDGE JOHN W. deGRAVELLES
                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF LOUISIANA
